Case: 14-3050     Document: 25    Page: 1   Filed: 05/19/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                    DARIN A. JONES,
                       Petitioner,

                             v.

      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent,

                            AND

                DEPARTMENT OF JUSTICE,
                         Intervenor.
                   ______________________

                         2014-3050
                   ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-3151-12-0847-I-1.
                 ______________________

                       ON MOTION
                   ______________________
                        PER CURIAM.
                        ORDER
    Darin A. Jones moves for a protective order to seal
 docket entries 6-7, Jones’s informal brief, and 15-18, the
Case: 14-3050         Document: 25   Page: 2   Filed: 05/19/2014



 2                                               JONES   v. MSPB



 Department of Justice’s informal brief and appendix and
 the Merit Systems Protection Board’s informal brief.
     Jones has not filed a confidential and non-confidential
 version of his brief, which is how he could identify what
 matters are confidential. Fed. Cir. R. 28(d)(1)(B). Fur-
 ther, Jones has not identified what specific matters might
 be confidential in the other documents.
       Accordingly,
       IT IS ORDERED THAT:
       The motion is denied.
                                       FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


 s26